Citation Nr: 1810923	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 9, 2011.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The February 2010 rating decision granted service connection for a mood disorder and assigned an initial 30 percent rating effective February 12, 2009.  The Veteran appealed the assignment of the initial rating and, in the process, raised the issue of entitlement to a TDIU.  The claim for a TDIU is part-and-parcel of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the July 2012 substantive appeal (via VA Form 9); the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In April 2013, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2017).

In a May 2016 decision, the Board granted an increased, staged evaluation for the service-connected mood disorder and granted entitlement to a TDIU from October 9, 2011 onward.  The issue of entitlement to a TDIU prior to October 9, 2011 could not be addressed in the first instance because the Veteran's disability ratings did not meet the rating hurdle described in 38 C.F.R. § 4.16(a).  Instead, the issue was remanded for, inter alia, a retrospective VA medical opinion regarding occupational functioning and for referral to the Director, Compensation Service, for extraschedular consideration.


FINDING OF FACT

The Veteran's service-connected mood disorder precludes him from being able to secure and maintain substantially gainful employment prior to October 9, 2011.


CONCLUSION OF LAW

The criteria for a TDIU prior to October 9, 2011 have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the ultimate question is whether the Veteran is incapable of performing the physical and mental acts required by employment, not whether he can find employment).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran asserts that his service-connected mood disorder precludes him from being able to secure and obtain substantially gainful employment.  See VA Form 21-8940 (1/24/2012).  This is not a separate claim; rather, it is considered part-and-parcel of the increased rating claim decided in the Board's prior May 2016 decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Both claims share the same appeal period, which is from February 12, 2009 onward.  In the May 2016 decision, the Board granted a TDIU from October 9, 2011; thus, this decision focuses on whether a TDIU is warranted for the period from February 12, 2009 to October 9, 2011.

During the appeal period, the Veteran's mood disorder was rated 50 percent disabling.  This percentage does not meet the rating hurdle described in § 4.16(a), and so the claim must be addressed on an extraschedular basis as directed by § 4.16(b).  The Board is precluded from adjudicating an extraschedular TDIU in the first instance; however, here, the claim was previously remanded to the Director, Compensation Service, for initial consideration.  In May 2017, the Director issued a memorandum that denied the claim.  The Director's decision is not binding and it cannot be considered as evidence.  Wages v. McDonald, 27 Vet. App. 233 (2015).  As the claim for an extraschedular TDIU has been considered by the Director, it is now ripe for adjudication by the Board.  Id. (The Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  For the reasons that follow, the Board finds that a TDIU from February 12, 2009 to October 9, 2011 is warranted.

The Veteran's VA Form 21-8940 shows that he completed high school and four years of college; the exact nature of his college degree is unclear.  The form also shows that he worked various jobs from 1969 to 1982, and from 1982 to 1986 he worked for the U.S. Postal Service as a mail handler.  The Board considers his work history to generally consist of unskilled labor.  The record shows that the Veteran has provided differing end-dates for his employment with the U.S. Postal Service.  See, e.g., January 2012 VA examination report (employment ended in 2000) and November 2009 VA examination report (employment ended in 1990).  Regardless, it is undisputed that his employment with the U.S. Postal Service ended well before the appeal period.  The Board does not find that these inconsistent statements diminish his credibility in terms of describing his own occupational impairment.

The Veteran underwent a VA examination in November 2009.  The examination revealed symptoms of mild depression, mild anxiety, anger, panic attacks in stressful situations, low energy, and poor concentration.  The examiner provided a secondary diagnosis of cannabis abuse disorder, and noted that the deficits in energy and concentration could be related to either the mood disorder or the cannabis abuse disorder.  As the symptoms cannot be separated, they are attributed to the service-connected mood disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The examiner opined that the Veteran's mental disorder did not affect his ability to perform activities of daily living or manage his financial affairs.  The examiner also opined that the mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  The examiner assigned a GAF score of 70; however, this was limited to the mood disorder and did not consider the effects of the cannabis abuse disorder.

The Veteran underwent another VA examination in January 2012.  The Board recognizes that this is outside the appeal period; however, there are two facts from this examination report the Board wishes to highlight.  First, the examiner found similar symptomology and reached a similar conclusion regarding occupational and social impairment.  Second, the Veteran attempted suicide by drug overdose on October 8, 2011 and, during this examination, he reported that suicidal thoughts first began a couple years prior - generally, this covers the appeal period under consideration.

A review of the VA treatment records from the appeal period shows the Veteran primarily suffered from symptoms of depression and anxiety.  He generally described these symptoms as severe.  The records show he had difficulty handling a stressful situation.  There were also notations of cognitive decline, forgetfulness, and paranoid ideation.  GAF scores were in the range of 65-70.

The Veteran's treating VA psychiatrist has also authored letters which weigh in favor of the claim.  In a September 2009 letter, the psychiatrist wrote that the Veteran has been suffering from severe anxiety and depression, which limit his ability to work.  In a February 2011 letter, the psychiatrist wrote that the Veteran is suffering from severe anxiety, depression, and stress reaction; that he has not been able to work since 1969 and he cannot work now.  In a June 2011 letter, the psychiatrist wrote that the Veteran is unemployable and incapable of attending to issues in a timely manner.  His service-connected mental disorder prohibits him from leading a normal, responsible life.  The psychiatrist also authored a letter in November 2011.  While outside the appeal period, the Board notes that the psychiatrist related that the Veteran's depression and anxiety are frequently exacerbated by stressful situations. 

In May 2016, the Board remanded the appeal to, inter alia; obtain a retrospective medical opinion concerning the Veteran's occupational functioning.  The opinion was authored by a VA clinical psychologist in April 2017.  The psychologist did not provide a firm conclusion; however, commentary was provided regarding various aspects of occupational functioning as could be discerned from the clinical evidence of record.  Generally, the psychologist opined the Veteran's service-connected mood disorder would cause moderate to marked impairment in the following areas: frequent interactions with customers, fellow employees, or supervisors; work environments with moving machinery or equipment; work environments that require driving a vehicle; sustaining concentration and focus when working in a solitary situation; working in a fast-paced, complex, and/or frequently changing environment; rigid adherence to a set work schedule; and ability to respond appropriately to coworkers, supervisors, and the general public.  The psychologist opined the Veteran would also have mild to moderate impairment in making simple work-related decisions.

Based on a review of the entire record, the Board finds the pertinent evidence to be at least in equipoise.  The Veteran does have a college degree, but his employment history consists of unskilled labor.  The November 2009 and January 2012 VA examination reports indicated his mental disorder would not interfere with occupational functioning.  The Veteran's subjective reports during VA treatment portrayed his symptoms in a more severe light.  These symptoms include anxiety and depression subject to frequent exacerbations by stress, decreased energy, poor concentration, and forgetfulness.  The Veteran's VA treating psychologist authored several letters that indicated the Veteran was unemployable due to his mental disorder.  The retrospective VA medical opinion authored in April 2017 also supported the existence of greater functional impairment than indicated in the VA examination reports.  Among other things, the medical opinion noted likely moderate to marked impairment in the Veteran's ability to interact with others, to sustain focus and concentration in isolation, to adhere to a set work schedule, and to work in a fast-pace, complex, and/or frequently changing environment.  

The Board recognizes that the November 2009 and January 2012 VA examiners provided opinions on occupational impairment that weighed against the claim; however, the remainder of the evidence is favorable.  The ultimate determination of whether a claimant is entitled to a TDIU is warranted is a legal determination, not a medical one.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  After resolving doubt in favor of the Veteran, the Board finds there is a reasonable basis to conclude that he is unable to secure and maintain substantially gainful employment due to his service-connected mood disorder.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  Entitlement to a TDIU prior to October 9, 2011 is warranted.


ORDER

Entitlement to a TDIU prior to October 9, 2011 is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


